 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OLATUNJI RAHEEM,                                 No. 2:18-cv-2760 TLN DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    SACRAMENTO COUNTY DOMESTIC
      RELATIONS,
15

16                       Defendant.
17

18          Plaintiff, Olatunji Raheem, is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

20   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

21   U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff complains about “fake contracts and wage

22   garnishments[.]” (Compl. (ECF No. 1) at 5.)

23          The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

26   below, plaintiff’s complaint will be dismissed with leave to amend.

27   ////

28   ////
                                                       1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most
27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5           The minimum requirements for a civil complaint in federal court are as follows:

 6                   A pleading which sets forth a claim for relief . . . shall contain (1) a
                     short and plain statement of the grounds upon which the court’s
 7                   jurisdiction depends . . . , (2) a short and plain statement of the claim
                     showing that the pleader is entitled to relief, and (3) a demand for
 8                   judgment for the relief the pleader seeks.
 9   Fed. R. Civ. P. 8(a).

10   II.     Plaintiff’s Complaint

11           Here, plaintiff’s complaint fails to contain a short and plain statement of a claim showing

12   that plaintiff is entitled to relief. In this regard, the complaint reads:

13                   My 4th, 5th, 13th, and 14th Amendments were violated. The judge
                     ruling this case is out of his jurisdiction. There are fake contracts and
14                   wage garnishments not signed by a real judge, court order or by the
                     clerk of the court.
15

16   (Compl. (ECF No. 1) at 5.) This is the entirety of the allegations found in the complaint. Thus, it

17   is entirely unclear what claim plaintiff is attempting to allege against what defendant, and what

18   wrongful conduct the defendant allegedly engaged in.

19           Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

20   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that
21   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

22   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

23   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

24   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

25   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

26   557). A plaintiff must allege with at least some degree of particularity overt acts which the
27   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

28   ////
                                                          3
 1          Moreover, under the Rooker-Feldman doctrine a federal district court is precluded from

 2   hearing “cases brought by state-court losers complaining of injuries caused by state-court

 3   judgments rendered before the district court proceedings commenced and inviting district court

 4   review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

 5   U.S. 280, 284 (2005). The Rooker-Feldman doctrine applies not only to final state court orders

 6   and judgments, but to interlocutory orders and non-final judgments issued by a state court as well.

 7   Doe & Assoc. Law Offices v. Napolitano, 252 F.3d 1026, 1030 (9th Cir. 2001); Worldwide

 8   Church of God v. McNair, 805 F.2d 888, 893 n. 3 (9th Cir. 1986).

 9          The Rooker-Feldman doctrine prohibits “a direct appeal from the final judgment of a state

10   court,” Noel v. Hall, 341 F.3d 1148, 1158 (9th Cir. 2003), and “may also apply where the parties

11   do not directly contest the merits of a state court decision, as the doctrine prohibits a federal

12   district court from exercising subject matter jurisdiction over a suit that is a de facto appeal from a

13   state court judgment.” Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008)

14   (internal quotation marks omitted). “A suit brought in federal district court is a ‘de facto appeal’

15   forbidden by Rooker-Feldman when ‘a federal plaintiff asserts as a legal wrong an allegedly

16   erroneous decision by a state court, and seeks relief from a state court judgment based on that

17   decision.’” Carmona v. Carmona, 603 F.3d 1041, 1050 (9th Cir. 2010) (quoting Noel, 341 F.3d

18   at 1164); see also Doe v. Mann, 415 F.3d 1038, 1041 (9th Cir. 2005) (“[T]he Rooker-Feldman

19   doctrine bars federal courts from exercising subject-matter jurisdiction over a proceeding in

20   ‘which a party losing in state court’ seeks ‘what in substance would be appellate review of the
21   state judgment in a United States district court, based on the losing party’s claim that the state

22   judgment itself violates the loser’s federal rights.’”) (quoting Johnson v. De Grandy, 512 U.S.

23   997, 1005-06 (1994), cert. denied 547 U .S. 1111 (2006)). “Thus, even if a plaintiff seeks relief

24   from a state court judgment, such a suit is a forbidden de facto appeal only if the plaintiff also

25   alleges a legal error by the state court.” Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir. 2013).

26   ////
27   ////

28   ////
                                                         4
 1                  [A] federal district court dealing with a suit that is, in part, a
                    forbidden de facto appeal from a judicial decision of a state court
 2                  must refuse to hear the forbidden appeal. As part of that refusal, it
                    must also refuse to decide any issue raised in the suit that is
 3                  ‘inextricably intertwined’ with an issue resolved by the state court in
                    its judicial decision.
 4

 5   Doe, 415 F.3d at 1043 (quoting Noel, 341 F.3d at 1158); see also Exxon, 544 U.S. at 286 n. 1 (“a

 6   district court [cannot] entertain constitutional claims attacking a state-court judgment, even if the

 7   state court had not passed directly on those claims, when the constitutional attack [is]

 8   ‘inextricably intertwined’ with the state court’s judgment”) (citing Feldman, 460 U.S. at 482 n.

 9   16)); Bianchi v. Rylaarsdam, 334 F.3d 895, 898, 900 n. 4 (9th Cir. 2003) (“claims raised in the

10   federal court action are ‘inextricably intertwined’ with the state court’s decision such that the

11   adjudication of the federal claims would undercut the state ruling or require the district court to

12   interpret the application of state laws or procedural rules”) (citing Feldman, 460 U.S. at 483 n. 16,

13   485).

14           Additionally, the Younger abstention doctrine generally forbids federal courts from

15   interfering with ongoing state judicial proceedings. See Younger v. Harris, 401 U.S. 37, 53-54

16   (1971); Kenneally v. Lungren, 967 F.2d 329, 331 (9th Cir. 1992). Thus, Younger abstention is

17   appropriate when state proceedings of a judicial nature: (1) are ongoing; (2) implicate important

18   state interests; and (3) provide an adequate opportunity to raise federal questions. Middlesex

19   County Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982); Gilbertson v.

20   Albright, 381 F.3d 965, 984 (9th Cir. 2004) (en banc).

21           Finally, to the extent plaintiff is attempting to allege a claim for violation of 42 U.S.C. §

22   1983 against Sacramento County, plaintiff is advised that “[i]n Monell v. Department of Social

23   Services, 436 U.S. 658 (1978), the Supreme Court held that a municipality may not be held liable

24   for a § 1983 violation under a theory of respondeat superior for the actions of its subordinates.”

25   Castro v. County of Los Angeles, 833 F.3d 1060, 1073 (9th Cir. 2016) (en banc). In this regard,

26   “[a] government entity may not be held liable under 42 U.S.C. § 1983, unless a policy, practice,

27   or custom of the entity can be shown to be a moving force behind a violation of constitutional

28   rights.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing Monell, 436 U.S.
                                                         5
 1   at 694). Thus, municipal liability in a § 1983 case may be premised upon: (1) an official policy;

 2   (2) a “longstanding practice or custom which constitutes the standard operating procedure of the

 3   local government entity;” (3) the act of an “official whose acts fairly represent official policy such

 4   that the challenged action constituted official policy;” or (4) where “an official with final policy-

 5   making authority delegated that authority to, or ratified the decision of, a subordinate.” Price v.

 6   Sery, 513 F.3d 962, 966 (9th Cir. 2008).

 7          To sufficiently plead a Monell claim, allegations in a complaint “may not simply recite the

 8   elements of a cause of action, but must contain sufficient allegations of underlying facts to give

 9   fair notice and to enable the opposing party to defend itself effectively.” AE ex rel. Hernandez v.

10   Cnty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (quoting Starr v. Baca, 652 F.3d 1202, 1216

11   (9th Cir. 2011)). At a minimum, the complaint should “identif[y] the challenged policy/custom,

12   explain[ ] how the policy/custom was deficient, explain[ ] how the policy/custom caused the

13   plaintiff harm, and reflect[ ] how the policy/custom amounted to deliberate indifference[.]”

14   Young v. City of Visalia, 687 F. Supp. 2d 1141, 1149 (E.D. Cal. 2009); see also Little v. Gore,

15   148 F.Supp.3d 936, 957 (S.D. Cal. 2015) (“Courts in this circuit now generally dismiss claims

16   that fail to identify the specific content of the municipal entity’s alleged policy or custom.”).

17   III.   Leave to Amend

18          Because plaintiff’s complaint fails to state claim upon which relief can be granted the

19   complaint must be dismissed. The undersigned has carefully considered whether plaintiff may

20   amend the complaint to state a claim upon which relief can be granted. “Valid reasons for
21   denying leave to amend include undue delay, bad faith, prejudice, and futility.” California

22   Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d 1466, 1472 (9th Cir. 1988); see also

23   Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983)

24   (holding that while leave to amend shall be freely given, the court does not have to allow futile

25   amendments).

26          However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff
27   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

28   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,
                                                        6
 1   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.

 2   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

 3   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

 4   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

 5   1988)).

 6             Here, given the vague and conclusory nature of the complaint’s allegations, the

 7   undersigned cannot yet say that it appears beyond doubt that leave to amend would be futile.

 8   Plaintiff’s complaint will therefore be dismissed, and plaintiff will be granted leave to file an

 9   amended complaint. Plaintiff is cautioned, however, that if plaintiff elects to file an amended

10   complaint “the tenet that a court must accept as true all of the allegations contained in a complaint

11   is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

12   supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While

13   legal conclusions can provide the complaint’s framework, they must be supported by factual

14   allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line from

15   conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

16             Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

17   amended complaint complete. Local Rule 220 requires that any amended complaint be complete

18   in itself without reference to prior pleadings. The amended complaint will supersede the original

19   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,

20   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption
21   and identified in the body of the complaint, and each claim and the involvement of each

22   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

23   must also include concise but complete factual allegations describing the conduct and events

24   which underlie plaintiff’s claims.

25   ////

26   ////
27   ////

28   ////
                                                          7
 1                                                 CONCLUSION

 2           Accordingly, IT IS HEREBY ORDERED that:

 3           1. The complaint filed October 12, 2018 (ECF No. 1) is dismissed with leave to

 4   amend.1

 5           2. Within twenty-eight days from the date of this order, an amended complaint shall be

 6   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

 7   Procedure and the Local Rules of Practice.2 The amended complaint must bear the case number

 8   assigned to this action and must be titled “Amended Complaint.”

 9           3. Failure to comply with this order in a timely manner may result in a recommendation

10   that this action be dismissed.

11   DATED: April 2, 2019                                   /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21   DLB:6
     DB/orders/orders.pro se/raheem2760.dism.lta.ord
22

23

24

25
     1
26     Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     2
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         8
